The offense is theft; the punishment, confinement in the penitentiary for five years.
Appellant filed a motion for a change of venue, upon which the court heard evidence. The testimony heard by the court warranted the conclusion that appellant could obtain a fair and impartial trial in Nueces County. Hence the motion was properly overruled.
The testimony on the part of the State to the effect that appellant and others stole $15,000 from Harry Raypole was uncontroverted.
The term of court at which appellant was convicted ended May 30, 1936. On the 26th of June, 1936, the trial judge entered an order allowing appellant 60 days after the 26th of June in which to file his bills of exception. The bills were filed August 26, 1936, which was 61 days after June 26th. Said bills having been filed too late, are not entitled to consideration.
Appellant has not favored us with a brief.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.